Citation Nr: 1044496	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO. 08-26 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In November 2007, the Veteran filed a claim for service 
connection for a back injury.  This issue has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In August 2010, the Veteran's representative requested that 
another hearing be scheduled.  The representative indicated that 
the letter notifying the Veteran of his hearing had been 
mistakenly discarded by a family member of the Veteran.  Finding 
good cause for the Veteran's failure to appear for the scheduled 
hearing and for failing to provide a timely request for a new 
hearing date, the Board is remanding the case for the Veteran to 
be rescheduled for a Travel Board hearing.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2010). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before the Board.  The Veteran should 
be notified of the date, time, and place of 
such a hearing by letter mailed to his 
current address of record, with a copy to his 
representative.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

